Citation Nr: 1040973	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability 
(claimed as back pain), to include as secondary to radiation 
exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to November 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that determined that new and material evidence had not 
been submitted to reopen the Veteran's claims for service 
connection for a back disability and hypertension.  In June 2005 
and July 2009, this matter was remanded by the Board for further 
development.

Although VA did not consider whether service connection was 
warranted for a back disability to include as due to radiation in 
the previous December 1977 denial, separate theories in support 
of a claim for a particular benefit are not equivalent to 
separate claims and a final denial on one theory is a final 
denial on all theories.  Therefore, new and material evidence is 
necessary to reopen a claim for the same benefit asserted under a 
different theory.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. 
Principi, 18 Vet. App. 470 (2004).

The reopened claim of entitlement to service connection for a 
back disability has been REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a December 1977 rating 
decision that denied service connection for a back disability and 
hypertension.

2.  Evidence submitted since the December 1977 rating decision, 
when considered with previous evidence of the record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
claims and raises a reasonable possibility of substantiating the 
claims.

3.  The medical evidence does not demonstrate that the Veteran's 
hypertension was incurred in or aggravated by his active service 
or manifested to a compensable degree within one year following 
his separation from service.


CONCLUSIONS OF LAW

1.  The December 1977 rating decision that denied service 
connection for a back disability and hypertension is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1100, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disability and 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In September 2009, after the initial adjudication of the claim 
for service connection for hypertension, the Veteran was notified 
of the evidence not of record that was necessary to substantiate 
the claim.  He was told that he needed to provide the names of 
any person, agency, or company who had additional records to help 
decide his claim.  He was informed that VA would review his claim 
and determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain VA 
medical records, obtain service records, and obtain private 
treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  In April 2006, the Veteran indicated that he had 
no additional evidence to submit in support of his claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in September 2009 should his service connection claim be 
granted.  It is therefore inherent in the claim that the Veteran 
had actual knowledge of the rating element of an increased rating 
claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  The 
Board finds that VA is not obligated to provide an examination in 
this case because the evidence does not establish that the 
Veteran suffered an event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4).  Pursuant to the Board's June 2005 
remand, in August 2005, February 2006, and March 2006, the 
Veteran was requested to provide completed "Authorization and 
Consent to Release Information" forms in order that the RO could 
obtain private treatment records in support of his claim.  While 
the Veteran submitted one completed request for private treatment 
records and the RO received a negative response to a request for 
those records, in April 2006 the Veteran indicated that he had no 
additional evidence to submit in support of his claim.  
Accordingly, the Board finds that the AMC substantially complied 
with the Board's remand directives in further developing the 
Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

The Board is also aware of the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) regarding notice requirements for claims to 
reopen final decisions.  However, the issue of whether new and 
material evidence has been submitted to reopen the claims for 
service connection for a back disorder and hypertension are being 
resolved in favor of the claimant.  Therefore, the Board finds 
that the requirements outlined in Kent for a claim of new and 
material evidence are no longer applicable in this case.

New and Material Evidence

A December 1977 rating decision denied service connection for a 
back disability and hypertension.  Although the RO declined to 
reopen the claim for service connection for hypertension in a 
November 2002 rating decision and denied the Veteran's claim for 
service connection for a back disability in November 2003, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the December 1977 rating decision became final because the 
appellant did not file a timely appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to reopen 
his claims in February 2002.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim.  New and 
material evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  Only evidence presented since the last final denial on 
any basis will be considered, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

At the time of the December 1977 rating decision, the evidence 
consisted of the Veteran's service treatment records and an 
October 1977 VA examination.  With respect to the Veteran's back 
disability, the RO denied the claim because there was no evidence 
of a chronic back disability during the Veteran's service.  With 
respect to hypertension, the RO denied the claim because the 
Veteran's service medical records were negative for treatment of 
or a diagnosis of hypertension.

New evidence includes VA and private treatment records, VA 
examinations, the Veteran's March 2005 testimony, and statements 
in support of the Veteran's claims.

With respect to the Veteran's back disability, the new evidence 
also includes a December 1991 private examination that reflects 
the Veteran's complaint of recurrent low back pain since late 
1968, at which time he injured his back lifting a heavy weight 
during his service.  The Board finds that the evidence received 
since the last final decision is new and material evidence and 
raises a reasonable possibility of substantiating this claim 
because it addresses a previously unestablished fact, that the 
Veteran currently suffers from a back disability that is related 
to his service or an event or injury in service.  That evidence 
is presumed credible for the purpose of determining whether it is 
material.

With respect to the Veteran's hypertension, the new evidence also 
includes VA treatment records that indicate a diagnosis of 
hypertension and the Veteran's March 2005 testimony that he was 
diagnosed with hypertension during his service at a public 
medical facility.  The Board finds that the evidence received 
since the last final decision is new and material evidence and 
raises a reasonable possibility of substantiating this claim 
because it addresses a previously unestablished fact, that the 
Veteran currently has hypertension.  That evidence is presumed 
credible for the purpose of determining whether it is material.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claims has been received.  New and 
material evidence having been submitted, the claims for service 
connection for a back disability and hypertension, and the appeal 
is granted to that extent only.

Service Connection

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for hypertension if manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension.

The Veteran's service treatment records are void of findings, 
complaints, symptoms, or a diagnosis of hypertension.

In March 2005, the Veteran testified that he was diagnosed with 
hypertension during his service at a public medical facility.  
However, post-service treatment records indicate a VA diagnosis 
of and treatment for hypertension in October 2001.  None of the 
records relate the Veteran's hypertension to his service.

The Veteran's post-service medical records are negative for any 
evidence of hypertension within one year of separation from 
active duty.  In fact, the post-service medical records are 
negative for a diagnosis of hypertension until many years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence 
shows that the Veteran now suffers from hypertension, the 
preponderance of the evidence does not show that any current 
hypertension was incurred in or aggravated during service, or 
that any hypertension manifested within one year of separation 
from active duty.  Furthermore, there is no competent medical 
opinion that relates his hypertension to his service or to 
exposure to herbicides in service.  The Board finds that the 
evidence of record weighs against such a finding.  In the absence 
of medical evidence linking any current hypertension to service, 
service connection must be denied.

The Veteran has attributed his hypertension to his service.  
However, as a layperson, the Veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of a disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's hypertension is not 
subject to lay diagnosis.  The Veteran does not have the medical 
expertise to discern the nature of any current hypertension 
diagnosis nor does he have the medical expertise to provide an 
opinion regarding the etiology.  In sum, the issue does not 
involve a simple diagnosis.  The Veteran is competent to report 
that he has been diagnosed with hypertension, but, as noted, he 
is not competent to provide a medical opinion regarding its 
etiology.  While the Veteran purports that his hypertension is 
related to his service, his statements alone are not competent to 
provide the medical nexus.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that hypertension was incurred in or aggravated by service 
or manifested to a compensable degree within one year following 
the Veteran's separation from service.  Therefore, service 
connection for hypertension, is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for 
service connection for a back disability, to include as due to 
radiation, is reopened.  To that extent only, the claim is 
granted.

New and material evidence having been received, the claim for 
service connection for hypertension is reopened.  To that extent 
only, the claim is granted.

Service connection for hypertension is denied.




REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for service connection for a back disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in August 2002.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran contends that he has a back disability that is 
related to his service and may be related to exposure to 
radiation during his service.  In March 2005, the Veteran 
testified that during service in the United States Coast Guard in 
the 1950s, he dumped radiation and felt that his back disability 
may be related to exposure to radiation.

The service medical records include a February 1968 clinical note 
that indicates treatment for lumbar back pain and a diagnosis of 
muscle spasm.

A July 1982 VA examination reflects the Veteran's complaints of 
continuous back problems since his service.  A March 1984 X-ray 
examination of the lumbosacral spine indicated scoliosis of 
concavity to the left that might have been positional in origin.  
There were minimal osteoarthritic changes in the lumbar 
vertebrae, sacroiliac joints appeared normal.

Private medical records include a December 1985 private report 
which indicates that the Veteran suffered a severe injury to his 
lower lumbar region in November 1985.  He was diagnosed with a 
lower lumbar sprain/strain with lower lumbar intervertebral disc 
sprain resulting in discitis and levo sciatic neuralgia.  A 
December 1991 report reflects the Veteran's complaint of 
persistent lower back pain of approximately two weeks in 
duration.  He indicated that he had recurrent low back pain since 
1968 at which time he injured his back lifting a heavy weight 
[during his service].  The Veteran was diagnosed with 
degenerative joint disease of the lumbosacral spine.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).

Although the Veteran is competent to report the onset of a back 
disability during service, and the continuity of symptoms after 
service, he is not competent to diagnose or to relate any current 
back disability to his active service.  As any relationship 
remains unclear to the Board, the Board finds that another VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, on 
remand the Veteran's service personnel records should be obtained 
in an effort to determine whether he was exposed to radiation 
during his service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department office, and obtain the 
Veteran's service personnel records.  A 
formal determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records or 
information do not exist or that efforts to 
obtain them would be futile.  In the event 
that it is determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

2.  Request the Department of Defense (DOD) 
and the United States Coast Guard to provide 
information concerning the duties of the 
Veteran's military occupational specialty 
including whether it is at least as likely as 
not that the Veteran was exposed to radiation 
during his service.

3.  Obtain the Veteran's VA treatment records 
dated since August 2002.

4.  Schedule a VA examination to determine 
the nature and etiology of any current back 
disability.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following:

   (a)  Diagnose any current back disability.
   
(b)  Is it at least as likely as not (50 
percent or more probability) that a back 
disability was incurred during the 
Veteran's service, including treatment for 
lumbar back pain and diagnosis of muscle 
sprain, or exposure to radiation during 
service?  The examiner must consider the 
Veteran's statements and March 2005 
testimony regarding the incurrence of a 
back disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App.  23 (2007).

(c)  Is it more likely (more than 50 
percent probability) that any current back 
disability is due to or the result of any 
post-service injury to the Veteran's back, 
including a post- service back injury in 
1991?

5.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


